 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDFullerton Transfer&Storage Limited,Inc.andInter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 377Case 8-CA-9227agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended OrderJune 8, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn March 9, 1976, Administrative Law JudgeRobert M Schwarzbart issued the attached Decisionin this proceeding Thereafter, General Counsel andthe Charging Party filed exceptions and supportingbriefs and the Respondent filed an answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Fullerton Transfer &Storage Limited, Inc, Youngstown, Ohio, its officers,1The General Counsel and Charging Party have excepted to certain cred-ibility findings made by the Administrative Law Judge It is the Board sestablished policy not to overrule an Administrative Law Judge s resolu-tions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrectStandardDry Wall Products Inc,91NLRB 544 (1950) enfd 188 F 2d 362 (C A 31951)We have carefully examined the record and find no basis for revers-ing his findingsWe find no merit in the Unions contention that we should hold Re-spondent liable for all costs incurred by employees in connection with thestrike herein This position is based on the unfounded premise that Respon-dent is bound by the terms of the Union s National Master FreightAgree-ment which provides,inter aliathat an employer assumes liability for costsincurred by employees in attempting to force their employer to remedydelinquencies in its contributions to the Union's pension and health andwelfare funds The Union argues that since the strike herein was caused atleast in part by Respondents failure to make such payments, under thenational agreement Respondent is liable for the costs incurred by employ-ees in connection with the strike Obviously this argument is without meritsincethere was no finding by the Administrative Law Judge that Respondent was a party to the national agreement, as such a finding was unneces-sary for resolution of theissueshereinFurther, even if it should be de-termined that Respondent is bound by the terms of the national agreementany rights which employees have thereunder are purely contractual andmust be enforced in an action at law rather than a Board proceedingDECISIONSTATEMENT OF THE CASEROBERT M SCHWARZBART, Administrative Law JudgeThis case was heard on October 14 and 15, 1975, inYoungstown, Ohio, pursuant to a charge and amendedcharges I filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Lo-cal 377, herein called the Union, and a complaint, issuedon August 4, 1975The complaint alleges that Fullerton Transfer & StorageLimited, Inc, herein called the Respondent, has engaged incertainunfair labor practices in violation of Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended, herein called the Act The Respondent filed ananswer denying the allegations of unlawful conduct setforth in the complaintIssues1Whether the Respondent in violation of Section8(a)(5) of the Act has refused to bargain collectively withthe Union by(a)Unilaterally decreasing the compensation paid tocertain of its contract truckmen,(b)Unilaterally ceasing its contribution payments onbehalf of its employees to the jointly administered health,welfare, and pension funds,(c)Refusing to continue to meet with the Union's repre-sentatives, upon request, for the purpose of processing em-ployee grievances and for purposes of discussing the unila-teral changes referred to above concerning compensationand its health and welfare and pension contributions2Whether the Respondent in violation of Section8(a)(3) of the Act discharged 11 of its employees for en-gaging in a protected strike protesting the Respondent'sunfair labor practices3Whether the Respondent, in violation of Section8(a)(1) of the Act, threatened its employees that it wouldclose its facilities involved herein if the Union "pressed toohard" in handling grievancesOther issues presented were whether the Union repre-sented a majority of the Respondent's employees in an ap-propriate unit, whether there was an existing and underly-ing duty on the part of the Respondent to bargain with theUnion with respect to the employees in such a unit, wheth-er the strike of the Respondent's employees, which beganon or about May 29, 1975, was a protected unfair laborpractice strike, and whether the Union, having made anunconditional offer to return to work on behalf of strikingemployees thereafter, declined to end the strike after itsoffer was accepted by the RespondentiThe original charge was filed on June 10 1975 and the first and secondamended charges were filed on June 13 and 18, 1975 respectively224 NLRB No 80 FULLERTON TRANSFER & STORAGE LIMITED, INC481At the hearing, all parties were represented by counseland were given full opportunity to appear, introduce evi-dence, examine and cross-examine witnesses,and to filebriefsUpon the entire record, the briefs filed by the Gen-eral Counsel and the Respondent and upon my observa-tion of the demeanor of the witnesses, I make the follow-ingFINDINGS OF FACTIJURISDICTIONThe Respondentis anOhio corporation with its princi-pal office and place ofbusinessatYoungstown, Ohio,where it is engaged in providing transportation servicesAnnually, in the course and conduct of its business opera-tions, the Respondent receives gross revenues in excess of$50,000 for the transportation of goods in interstate com-merce Upon the foregoing facts, the Respondent concedesand I find that the Respondent is in commerce within themeaning of Section 2(6) and (7) of the ActIITHE LABORORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 377,is, andat all times material hereinhas been,a labor organizationwithin themeaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA BackgroundThe Respondent is engaged in the local and interstatetransportation of household goods under an agency con-tract with North American Van Lines, Fort Wayne, Indi-ana, and stores household goods and general commoditiesand provides moving services, such as the packing andcrating of customer goods The Respondent further is en-gaged in the interstate and intrastate transportation ofiron,steel,and general commoditiesIn its operations, the Respondent employs hourly-rateddriverswho operated equipment owned by the Respon-dent and contract truckmen or owner-operators 2 who owntheir own trucks and were paid on a percentage basisRichard E Mills, the Respondent's president, who hasbeen with the Company for approximately 22 years, hasbeen actively in charge of all facets of the Respondent'soperations since the departure of the former vice presidentand general manager on or about September 30, 1974Mills has been assisted in this work principally by RobertKollar,operations manager,and James Huston,sales man-agerFor some years, midwestern employers in the trucking2The record revealed the existence of a semantic difference between theRespondent and the Union as to the nomenclature of contract truckmen orowner-operators The Respondent traditionally has used the former termwhile the Union, the latter As it is clear that in this proceeding the terms aresynonymous, individuals in this category will be referred to herein as con-tract truckmen Their status as independent contractor or employees withinthe meaning of the Act will be discussed,infrabusiness who bargain collectively with local unionsaffiliat-ed with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, havesubscribed to the National Master Freight Agreement andCentral States Area Local Cartage Supplemental Agree-ment, printed in single booklet form and herein jointlycalled the Master Agreement This document provides forfurther supplementation by the negotiation of riders of thelocal union level The current Master Agreementis effec-tive from July 1, 1973, through March 31, 1976Although the Respondent did not sign the current Mas-ter Agreement, and the evidence is notclear as towhetherithad signed any of its predecessor agreements, the Re-spondent did execute a memorandumof agreement onMay 12, 1970 This document, retroactively effective toMay 1, 1970, for a period of 1 year set forth the compensa-tion to be paid the contract truckmen 3 No more recentagreement with the Union was signed by the RespondentB The Alleged Refusals To BargainIThe appropriate unitThe complaint alleges, the answer admits, and I find thatthe following unit is appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the ActAllhourly-ratedpaidandpercentage-paidtruckdrivers4 employed by the Respondent at its Mid-lothian Boulevard, Youngstown, Ohio, facility, includ-ing all contract truckmen/moving division and theThe Respondent contends that the 1970 memorandum of agreement hadbeen executed by the Respondent with the drivers as individuals ratherthan with the Union as the drivers' representative In support of this posi-tion, the Respondent notes that it was separately signed by all of the rele-vant contract drivers and contract packers employed at that time, except forone who was out of town at the time,and that the Union s business agentand steward had merely signed the agreement in their respective capacitiesas advisors However, the introductory paragraph of the memorandum provides as followsThe following agreement between Fullerton Transfer and Storage Lim-ited, Inc, and its household goods Contract Truckmen domiciled at theYoungstown terminal is the result of numerous meetings between theCompany, Union and the Contract Truckmen The majority of theContract Truckmen in conjunction with their union representative hadagreed with the Company on the various issues as followsIn addition, item 7 of the memorandum, in part, provides that ThisMemorandum is an addendum to the existing contract agreement " Accord-ingly, noting the role of the Union herein negotiating the said memorandumand other existing contract agreements"on behalf of and in conjunctionwith the Respondent's contract drivers and packers, as set forth in the plainlanguage of the agreement,and from the record as a whole,I find that the1970 memorandum of agreement was negotiated with the Union in its repre-sentative capacity and not merely with individual employees who werebeing informally advised by an unrecognized unionaAs the answer concedes that percentage-paid drivers,which group in-cludes the contract truckmen/moving division were appropriately a part ofthe overall unit which is not contested in the answer the subsequent effortsby the Respondent at the hearing to show that such contract truckmenshould be excluded from the unit as independent contractors were held tobe inappropriate It has long been settled that a Respondent must challengein its answer any allegation in the complaint it wishes to place in issueNLRB v The Blanton Company121 F 2d 564 (C A 8, 1941) In additionsuch collateral testimony concerning these contract truckmen as is con-tained in the record would tend to support their placement within the unitThey work exclusively for the Respondent and, depending upon the volumeof business or the absence of hourly rated drivers, also work in varioushourly-paid classificationswhile contract truckmen sometimes may hireContinued 482DECISIONSOF NATIONALLABOR RELATIONS BOARDdispatcher,but excluding all contract truckmen/steeland freight divisions,packers,temporary and seasonalemployees,all office clerical employees,professionalemployees,guards and supervisors,as defined in theActwith the exception of Sinn, were union members in goodstanding On the basis of the foregoing it is now found thatat all times material herein, the Union has had support of amajority of the employees in the appropriate unit 10Although union dues had been checked off from theirearnings, and they had received other indicia of union rep-resentation, including the processing of other grievances, atthe hearing, the General Counsel took the position thatGeorge H Kimble, Andrew C Labuda, Joseph H Novak,and Henry Rutherford should be excluded from the uniton the ground that they are contract truckmen in thefreight division, a classification specifically excluded in theunit descriptionThe record revealed that their dutieswould put them in that category As the appropriateness ofthe unit as alleged in the complaint, although less thanoptimum, was not raised as an issue in the pleadings and asthe record indicates that the unit found herein has a bar-gaining history of approximately 20 years' duration, I findthat the unit as alleged in the complaint is appropriate andthat the four men named above should be excluded It isalso found, in accordance with the General Counsel's posi-tion that Jack C Tubb, Robert Samsa, Kenneth Davies,and John M Wagner, the latter having been alleged in thecomplaint as a discriminatee, should be excluded from theunit, as, by virtue of their retirement or resignation, theyare no longer employed by the Respondent2Majority issueMills testified that from October 1974 until at least April1975 the Respondent deducted union dues from the earn-ings of all employees in the unit described above and paidthese moneys to the Union 5 The relevant complement ofthe Respondent's employees during this period consisted ofthe followingContract truckmen/moving divisionEdward GEvich, Jr, Dominic Moderalli, Clayton K Oiechoneg,Daniel Piluga and Gary Sinn 6Hourlyaid drivers Clarence J Booth, James 0Campbell,? Raymond De Vmney, Rocco Moderalli,Warren Orechoneg (Union steward), William Vincentand Robert Watson 8In addition, from the undisputed testimony of Patricia LHodgson 9 and Boano, it is found that all the foregoingtheir own helpers, occasionally such helpers are assigned and paid by theRespondent5Abstracts of union records in evidence reveal that dues were checked offand paid in full from January 1973 through May 19756 Sinn, the most recent member of the unit had been with the Respondentfor about 2 months in May 1975 There is no evidence that he had paid duesto or otherwise supported the Union7Orechoneg testified that Campbell had started as a contract truckmanbut for approximately the last 2 years he had operated a company-ownedtruck and was hourly-paid8The record revealed that although Watson was referred to by Mills as amember of management, he was employed as the part-time dispatcher Asthe complaint alleges and the answer admits that the dispatcher is a part ofthe unit found appropriate herein, I shall include Watson in the unit9Hodgson, a secretary employed by the Union, had custody of theUnion's dues records which she used to determine the amounts paid over3The duty to bargain, unilateral changes in terms andconditions of employmentAlthough, as noted, the Respondent did not execute theMaster Agreement, formally adopting for themselves thecontract for the industry, it is clear that the Respondent,prior to May 1975, historically had observed the terms andconditions of that agreement, except for the variances thatwill be discussed belowThe Master Agreement requires that employers makecontributions to the Central States, Southeast and South-west Areas Pension Fund, herein called the Pension Fund,and the Central States, Southeast and Southwest AreasHealth and Welfare Fund, herein called the Health andWelfare Fund Employer contributions to each of thoseplans are based on specified weekly amounts for each em-ployee covered by the agreement who has been employedby the contracting employer for 30 days or more, with stat-ed increases to become effective during the term of theagreementThe Master Agreement also contains detailed proce-dures for the processing of employee grievances, estab-lishes a wage scale for hourly-rated drivers," and providesfor an assortment of fringe benefits, which include 8 paidholidays per year, including employee birthdays, paid fu-neral leave, and vacations The Master Agreement specifiesthat a seniority list shall be posted by employers, at leastonce every 12 months and that employees shall make writ-ten complaints to the Company and union within 30 daysafter such posting Any such complaint not settled thereaf-ter shall be submitted to the grievance procedure 12 Finally,theMaster Agreement contains a union dues checkoff pro-vision whereunder dues could be deducted from the em-ployees' earnings by the Employer and be paid directly tothe UnionWarren R Orechoneg, the shop steward,13 testified thatwhen he began his employment with the Respondent, theUnion was already representing the Respondent's employ-ees in the relevant unit Prior to May 1975, Orechoneg andthe other hourly rated employees were being paid in accor-dance with the wage scale for hourly rated employees in hisclassification as set forth in the Master Agreement In ad-dition, he and the others also received all other fringe bene-and due from various employees including the Respondent She also pre-pared and sent out the monthly dues billing statementMarquis Elevator Company, Inc217 NLRB 461 (1975)The Master Agreement provided that the minimum rental rates to bepaid to employees who lease their equipment to the employers shall bedetermined by negotiations between the parties in each locality subject toapproval by joint state and area committeesapprovalUnder the terms of the Master Agreement seniority shall prevail indetermining precedence for layoff and recallbumping rights and whereapplicable for job bidding In addition to the annual seniority list postedannually referred to above the Union was entitled to a seniority list each 6months upon request13Orechoneg an hourly-rated driver was employed by the Respondentfor approximately 18 to 20 years and has been the Union steward at theRespondents facility since 1965 FULLERTON TRANSFER & STORAGE LIMITED, INC483fitsprovided in that agreement,including funeral leave,vacations,sick benefits,health and welfare insurance, pen-sion contributions and, also, implementation of the griev-ance procedure,as set forth in the Master Agreement 14Michael L Boano,the Union'sbusiness representative,testified that when he took over from Robert Eliser as theUnion's bargaining representative for the Respondent'semployees in the latter part of October 1974, the latter hadinformed him that the Respondent was then delinquent inits payments to the health and welfare and pension fundsIn early November 1974, Eliser and Boano, and JosephBlumetti,pension fund field representative,on behalf ofthe Union, met with Mills and William T Bodoh, who thenwas the Respondent's attorney, at the Respondent's of-fice 15Eliser introduced Boano as his successor as union bar-gaining agentfor theRespondent'semployees and anagreement was reached with regard to the method bywhich the Respondent would become current in the pay-ment of its contributions to the pension fund 16 By theterms arranged,Mills agreed that the Respondent immedi-ately would pay in full the contributions for two of the pastmonths for which moneys were owed, would pay the totalamount for December 1974, when that became due, plusan additional monthly sum of $500 to liquidate the delin-quencyAt that meeting, as related by Boano, there was alsodiscussion concerning the Respondent's arrearages inhealth and welfare premiums,wages and grievances, andfour copies of the Master Agreement were given to theRespondent's representativesThe unionrepresentatives,contrary to the Respondent,contended that the Respon-dent had previously signed a Master Agreement at someunspecified time, but that its copy had been lost while theUnion was moving to different offices It was one of theUnion's requirements that the Respondent should sign thecurrentMaster AgreementWith respect to wages, theUnion expressed its desire to renegotiate the compensationscales set for contract truckmenby the above-noted localsupplement executed by the Respondent and Union in1970Mills hesitated at signing the Master Agreement whichset forth the pay scale for the hourly rated employees andat renegotiating the 1970 supplemental agreement on theground that the Respondent was in poor financial condi-tionHe also, therefore, stated that the Company was un-14 It is undisputed that during the year that preceded the May 1975 strikeOrechoneg,as steward, processed approximately nine grievances with theRespondent1The meeting had been arranged pursuant to a mailgram previously sentby Boano on behalf of the Union to the Respondent which read as follows"This will serve as official 72 hour notice under Article 45 Section 2 ' Arti-cle 45,section 2,of the Master Agreement provides,in effect,that notwith-standinganythingcontained in that agreement,in the eventthat any em-ployer is delinquent in contribution payments to the health and welfare orpension funds,after proper service of a 72-hour notice to the employer ofsuch delinquency,the union may take such action as it deems necessaryuntil such payments are made16 In the letter,dated November 6, 1974,to the Respondent from JosephBlumetti, pension fund field representative,the Respondents alleged pen-sion delinquency as of that time was stated to total$6,813 50 for variousspecified periods This figure was later adjustedable to meet its current obligations to the health and wel-fare and pension fundsMills also requested an adjustmentin the Master Agreement as he could no longer afford topay the going rate Boano told Mills that he had no controlover the ratesfor the hourlypaid employees or the wageand cost-of-living increases that were scheduled for July 1,1975, as those were provided for in the Master AgreementHowever, Boano promised to try to cooperate with theCompany in other ways and advised Mills that allitems onthe supplement for the contract truckmen were negotiableMills, in his testimony,conceded that he had met withpension fund field representative Blumetti in the fall of1974, who had told him at that time that the Respondent'sobligations to that fund must be paid The record containsa series of letters,authenticated by Mills, between him andBlumetti, commencing on November 26, 1974, which re-flected the Respondent's temporary effort to become cur-rent in its obligations to the pension fund According toMills, during his meeting with Blumetti, the latter dictatedtoMills' secretary,forMills' signature,a letter to the pen-sion fund setting forth the terms of the payment plan asdescribed above,which included an immediate payment of$1,904 to cover 2 months for which payments were pastdue, which sum included$500, the amount to be paid eachmonth in addition to the current contribution in order toliquidate the balance of the delinquency The letter dis-claimed liability for certain weeks in December 1971, andMarch 1973, for which claims payment previously hadbeen made by the Respondent to the pension fund Millssigned this letter and conveyed it to the pension fundThe approvalof the payment plan was confirmed in aletter,dated December2, 1974, to the Respondent,signedby Blumetti,wherein receipt of the Respondent's initialpayment was acknowledged Mills testified, however, thatthe agreement thereafter was exceededby thepension fundwhen the Respondent received a letter, dated December 5,1974, from Blumetti,purporting to supplement his corre-spondence of December2 TheDecember 5 letter advisedthat, effective February 1, 1975, there would be an 8 per-cent interest fee charged on all the past due balances of allaccounts and that any payments received will first be ap-plied to the interest charge with the remainder being ap-plied to the moneys due on the account Mills contendedthat the 8 percent interest charge had not been a part of thedeal he had made to make payments for current monthsand to liquidate arrearages at the monthly rate of $500Accordingly,Mills made no further payments to the pen-sion fund and by mid-May 1975, approximately 2 weeksbefore the strike, according to correspondence to theUnion from the pension fund's counsel,the Respondent'sobligation to that fund had increased to $7,346 The fund'scounsel,in its letter,also asked that the Union take steps tomake the Respondent's account current by either serving72-hour strike notice or by referring the matter to localcounsel for legal actionAccordingly, a 72-hour notice,identical to the mailgram that had been sent in advance oftheNovember 1974 meeting,was again forwarded to theRespondentFollowing the meeting between the representatives of theRespondent and Union in November 1974, describedabove,William T Bodoh, who had attended that meeting 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the Respondent's attorney wrote the following letter,dated November 11, 1974, to the Union's business repre-sentative, Eliser, illustrative of the status of bargaining be-tween the parties at the timeReFullerton Transfer ContractDear Mr EliserThis letter will confirm the discussions in our meet-ing of Friday morning regarding the formal contractbetween Fullerton and Local 377We discussed yourcontacting Mr Richard Mills at Fullerton in order toestablish a mutually agreeable time when he can meetwith you and the members of the bargaining unit toformally execute the contract and to discuss someother matters that must be resolved These include theestablishment of a seniority list, the necessity for bid-ding for various jobs in the unit, the discussion of con-tracts for both local and over-the-road operations andhealth and welfare and other fringe benefit optionsopen to the employer and the members and to discussthe Teamster Health & Welfare coverage in order toeliminateany unnecessary expense that some unitmembers may be going to in providing overlappingcoverage As we discussed in our meeting, the formalsigning of the contract is in no way intended by eitherthe union or the company to change our historic bar-gaining relationship This will also acknowledge yourformal notification to Fullerton that the recognizedshop steward is Mr Warren OrechonegWe appreciate your taking the time to sit down anddiscuss with us these matters of mutual concern andwe hope this meeting will be beneficial to both theCompany and its employees in future operations Be-cause ofMr Mills' previous commitments, it appearsthat the meeting we discussed cannot be held until theweek of November 25 at the earliest so that in yourplanning we wish you would keep that time frame inmind 17Boano testified that in January 1975 he met with Millsand the Respondent's operations manager, Kollar, andsalesmanager, Huston, on about five different occasionsThese meetings, which concerned essentially the same sub-ject matter, related to (1) the Respondent's failure to meetits obligations to the health and welfare and pension funds,(2) the Union's request that a new seniority list be posted inaccordance with the provision for the annual list requiredunder the Master Agreement, (3) the Union's protestagainsttheRespondent's practice of deducting moneyfrom the employees' pay for claims based on alleged pilfer-ages and shortages without following the hearing proce-17Although the November I I letter indicated that carbon copies thereofhad been sent by Bodoh to Mills, Boano, and Orechoneg, Mills denied thathe had received a copy of the letter, that the position set forth therein hadbeen authorized, or that he even had discussed its content with BodohMills' testimony with respect to this letter was directly contradicted by Bo-doh who was subpenaed later in the proceeding Bodoh, who had not beenpresent during Mills' testimony, testified as to the accuracy of his letter inrelation to what had occurred during the underlying meeting with theUnion Although under the rules of agency, the Respondent, in any event,would be bound by the representations of its attorney Mills disclaimersthus controverted, are not crediteddures set forth in the Master Agreement, and (4) wagesAs a result of these meetings, the Respondent posted aseniority list, dated January 28, 1975,18 and began to com-ply with the contractual procedure concerningloss claimsfor alleged shortagesAccordingly, pursuant to the Master Agreement, inApril 1975 two relevant grievances were processed throughthe second stage of the grievance procedure-the grievanceofWilliam Vincent, a driver, with respect to his seniority,and that of Dominic Moderalli, a contract truckman, whowas protesting the Respondent's action in deducting morethan $800 from his compensation on the ground of allegedshortagesAs no resolution of the grievances of Moderalliand Vincent were possible during point discussions at thelocal level in March 1975,19 the matters were set for hearingat the next level, before the local cartage committee 20Moderalli's grievance was considered on April 17, at whichtime the Respondent was represented by its operationsmanager, Kollar Mills, who had been out of town on April17, was present as the Respondent's representative on April23 when the committee reviewed Vincent's grievance Thegrievants were successful in each case Thereafter, Millsheatedly informed Boano that the committee proceedingshad been "rigged," with his competitors sitting in judgmentof himDuring a telephone conversation between Mills andBoano on April 24, the day after the second local cartagecommittee proceeding, Boano tried to calm MillsMills,however, accused Boano of having taken advantage ofKollar's inexperience in labor relations at the Moderalligrievance proceeding and called the local cartage commit-tee a "kangaroo court " He stated that he would not com-ply with the committee's decision to reinstate Vincent's se-niority 21 and would lay off everybody up to Vincent'sseniority date to get himBoano testified that Mills also told him that the hourlyemployees would have to take a cut to $5 an hour as hecould get college kids to work for $3 to $4 an hour Boanoreplied that a meeting would be required to discuss anyreduction in wagesMills replied that there would be nomeeting to discuss wages and if Boano did not like what hewas doing, he would shut down the Company 2218 In accordance with the Master Agreement,Mills, at the time the senior-ity list was posted, asked Union Steward Orechoneg to remind the employ-ees to submit any protests they may have as to their seniority, as listed, inwritten form within 10 days Thereafter, two grievancesrelating tosenioritywere filed19Although several unwritten employee complaints were resolved in Jan-uary 1975, by the Respondent and Union Steward Orechoneg, there were nomeetings between the Respondent and the Union in February However, inMarch, there were three meetings During that month,the grievances ofVincent and Moderalliwerediscussed by representatives of the Respondentand Union with the participation of the respective grievants20 The Master Agreement, pp 99-100, provides for the establishment ofjoint local area committees, herein called the local cartage committee, con-sisting of an equal number of members appointed by employers and unionswith jurisdiction over disputes and grievances involving local unions orcomplaints by local unions in their respective areas Such a committee musthave at least three members from each group, none of whom, of course, maybe interested in the issue presented2iAt that time, Vincent was in layoff status22 Although the threat to shut down the Companyas described abovewhich Mills denies making,was alleged in the complaint as a violation ofSec 8(a)(1) of the Act, I do not find it necessary to make a credibilityfinding with respect to this incident as no employees were present and the FULLERTON TRANSFER & STORAGE LIMITED, INCDuring this conversation, Boano asked when the nextgrievance meeting could be held as other grievances hadmore recently been filedMills replied that there could beno more grievance meetings as he was not getting "a fairshake" and as Boano had been leaning too heavily on himIn that connection, Mills stated that he would not servicethe grievance filed by Andy Labuda, a contract truckman,and if Labuda continued to push his grievance Mills wouldcancel his contract 23 Boano replied that it would be illegalto cancel the lease with Labuda without first meeting witha union business representativeFrom the time of that conversation, the Union has notbeen successful in meeting with the Respondent to serveand discuss grievancesCopies of records of the health and welfare fund, re-ceived in evidence, reveal payments had been made to thatfund by the Respondent for the months of July throughDecember 1974, and for January 1975 24 However, the Re-spondent did not continue to make payments to the healthand welfare fund after January 1975On May 2, 1975, Mills posted on the window of thedispatcher's office a notice of that date addressed to allcontract truckmen/moving division The notice, on theRespondent's stationery and signed by Mills, stated that inorder to meet competition, effective that date, the contracttruckmen's compensation will be adjusted to the percent-age of hnehaul figures shown There followed a listing ofthe various specified moving services performed by con-tract truckmen and the adjusted percentage to be paid tothem for each listed operation In almost every instance,the listed procedure was to be compensated at a rate of 50percent of the linehaul figure, representing a reductionfrom the 65 percent previously paid to these drivers 25The last paragraph of the May 2 notice provided as fol-lowsLocal MovingIt is also required, commencing immediately thatHealth & Welfare Pension will be paid either direct bythe contract truckmen to the Union or with properauthorization, the company will deduct these pay-ments and remit to the Union programsPrior to the May 2 notice, in accordance with articles 54and 55 of the Master Agreement, the Respondent hadmade its payments to the health and welfare and pensionfunds on noncontributory basesmatter therefore would not be violative of the Act23 The record is not clear as to the nature of Labuda's grievance Al-though the grievance was being processed by the Union as noted Labudaas a contract truckman in the freight division, is not a member of the unitfound herein In any event, the alleged threat to fire Labuda also could notbe violative of Sec 8(a)(i) of the Act as it too, was not made in the presenceof employees24 These records run contrary to Boano s testimony that the Respondenthad made payments for January and February 1975, but had not paid forDecember 1974 causing him to ask Mills the reason for the missing contri-bution for that month25Although the complaint does not allege disparate treatment of unionemployees as a violation of Sec 8(a)(1) and (3) of the Act the record re-vealed that the wages of the Respondent's nonunion office employees wereincreased on or about the time the notice was posted When asked if theamount of such increases equaled $50 per week per employee Mills did notdeny the figure but stated that he would have to look it up485Mills conceded that the May 2 notice above describedhad been prepared and posted without prior notice to ornegotiation with Boano as the Union's representativeHowever, Mills contended that the proposed reductionin compensation had been discussed about a week beforethe notice was posted during a meeting between UnionSteward Orechoneg, Bob Watson, the dispatcher, and him-self at the End of the Tunnel Lounge, situated in a Youngs-town building where the Respondent maintains businessofficesMills related by way of background that he hadearlierdiscussed the proposed changes in the contracttruckmen's compensation with the Respondent'ssalesmanager, Huston, and operations manager, Kollar, andWatsonWatson then had proposed that Mills meet withhim and Orechoneg at the lounge to discuss a possible ar-rangement whereunder Watson and Orechoneg would takeover the contract truckmen part of the operation as mid-dlemen, supervising movements in both local and interstatetrafficThe compensation for the contract truckmen wouldbe reduced to the percentages later effectuated on May 2and Watson and Orechoneg would receive a financial over-ride in excess of the 50 percent to be paid the contracttruckmen to pay for their administrative efforts in hiringand supervising contract truckmen in the movement ofhousehold goods The meeting lasted an hour and one-halfApproximately 1 week later, Orechoneg sent word to Millsthrough Watson that he was not interested in undertakingthe arrangement Nothing further was done until the May2 notice was postedOrechoneg denied Mills' version of the meeting 26 Thesteward testified that they had met at the request of himselfand Watson who had wanted to discuss with Mills the pos-sibility of their becoming contract truckmen That topichad been the principal matter discussed He reiterated hisdenial that Mills had ever discussed a reduction in the con-tract truckmen's earnings before the posting of the May 2noticeA strike began among the Respondent's contract truck-men and hourly rated drivers on or about May 29, 1975,which continued in effect at the time of the hearing 27During the course of the strike, the parties met in the lasthalf of July 1975, and proposals were exchanged for a set-tlement agreement On about August 2, the union driversvoted to reject Respondent's proposals and no furthermeetings were held for that purpose4 The Respondent's positionMills' basic contention is that, during the timematerialherein, the Respondent had not signed the Master Agree-mentand had no duty to bargain with the Union, particu-larlywith respect to the contract truckmen whom he nowconsiders to be independent contractors rather than em-ployeesContrary to the Union, Mills testified that theRespondent's labor relations policy is directedon a "one-to-one relationship" with its drivers whose employmentterms are settled during separate discussions with eachdriver whose employment terms are settled during separate26Watson, the remaining participant, did not testifyat the hearing27 The nature of the strike and the surroundingevents will be consideredin detailinfra 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussions with each driver at the time of hire, a policythat has been in effect during his 22 years with the Respon-dentAccordingly, when employees are hired, Mills testi-fied, he sits down with them and separately negotiates theirhourly pay rates,28 and probationary periods, 2 based uponwork experience and other personal qualifications Healthand welfare and pension benefits are also negotiated withthe individual employees and the Respondent's contribu-tions to the health and welfare and pension fund, prior toMay 2, were the result of accords reached with variousemployees themselves as to what their terms and condi-tions of employment would be rather than payments inconformity with the provisions of a binding collective-bar-gaining agreement or of a more generalized duty to bar-gainAgain, as to the Respondent's grievance processing prac-tices,Mills testified that during his years with the Compa-ny, the Respondent generally has been successful in resolv-ing employee complaints without intervention In aminority of instances where individuals or groups of em-ployees insisted on bringing Teamster representatives toadvise them at grievance meetings with the Respondent'sofficials, such union representatives were always courte-ously treated by Mills He conceded that such representa-tives, including, at various times, Eliser and Boano, partici-pated fully in such discussions, utilizing union grievanceformsWith respect to the Respondent's participation in thesecond stage processing of the grievances of Moderalli andVincent in April 1975, Mills testified that these matters,too, were being worked out on an individual basis, but thathe had sent Kollar to one meeting of the local cartage com-mittee to find out what it was all about and he had attend-ed another such meeting Both Kollar and he had concur-red that the grievance procedure was not for the CompanyMills, contrary to the Union, except in connection withthe hearing herein, denied that he had ever signed a MasterAgreement, examined it or used it at various meetings hehad had with the Union's representativesOn the matter of the Respondent's participation in thepension and health and welfare funds, Mills testified thatinOctober 1974, when he became more active in theRespondent's operations after the departure of the formervice-president and general manager, he became aware thatthe Respondent was in arrears on its payments to thosefundsHe concedes his participation in the arrangementmade with the pension fund's field representative, Blumet-ti,as described above, where the Respondent paid contri-butions into the pension fund for certain months immedi-ately,pledged to stay current, and to liquidate thearrearages at a rate of $500 a month However, as noted,Mills discontinued payments after the month of January1975,when the Union, in December 1974, advised him thatan 8 percent interest charge would be assessed on the out-standing arrearagesStarting in October 1974, Mills also began to investigate28Generally, operating personnel advance from hourly rated drivers tocontract truckmen, an arrangement that affords incentive29 The Master Agreement specifies a probationary period of 30 daysMills testified that he would vary this interval at his option as neededtheRespondent's arrearages in health and welfare fundcontributions, seeking to coordinate benefits of the pointhealth and welfare fund with a private plan underwrittenby an outside carrier utilized for other employees in theRespondent's employMills contended that he thereafterpaid contributions to the Teamster Health and WelfareFund only to avoid a strike and is not certain where theRespondent stood with respect to that fund at the time ofthe hearingIn any event, the Respondent has taken the position thatitwould not be appropriate to make health and welfareand pension contributions on behalf of the contract truck-men as they were not employees of the Respondent, but,rather, were independent contractorsMills found supportin this view in special bulletin #29, dated October 1975,issued by the health, welfare and pension funds over thesignature of the funds' executive director, addressed to af-filiated employersThis document stated, in effect, thatowner-operators, vendor salesmen and other individualswho are employees are eligible to participate in the healthand welfare and pension funds, have contributions made intheir behalf and receive benefits from those funds whenappropriately eligibleHowever, individuals who are notemployees as defined in the Act, but are independent con-tractors, employees,et al,are ineligible to participate injointly administered tax exempt funds such as those inquestion regardless of whether they are covered by a col-lective-bargainingagreementParticipatingemployeeswere urged in the bulletin to determine whether any contri-butions have been made on behalf of ineligible individuals,and, if so, to notify the funds in order to obtain refunds 30Mills denied having threatened employees with a shut-down of the Respondent's operations "if pressed too hard,"stating that he had merely advised them that the Companycould not continue to operate with a deficit, and had en-couraged them to work harder to help the CompanyWhile identifying the previously posted seniority list,dated January 28, 1975, Mills asserted that the Respondenthad not independently prepared the document, as assertedby Boano Contrary to the Union's contentions, seniorityhad not been utilized by the Respondent as a basis forlayoff, recall, or compensation The list in question hadbeen prepared at a meeting with contract truckmen andhourly rated employees in Mills' office on a Saturday inJanuary 1975, at which time Mills merely had reduced towriting what the employees told him concerning their se-niorityAt that time, Mills had protested the impracticabil-ity and inapplicability of such a list to the Respondent'soperation, but as those present seemed to want a senioritylist,he was prepared to obligeFinally, the changes in compensation for contract truck-men posted in the notice of May 2 was caused by theRespondent's stated need to be competitive After monthsof investigation,Mills had determined that his company's30 Although contract truckmen in the moving division have been found tobe employees it is relevant to note that bulletin #29, issued in October1975 long postdated the delinquencies in the Respondent's accounts withthe health and welfare and pension funds and, therefore, could not havebeen a factor when Mills determined to withhold further payments In addsLion the Respondent also withheld such payments on behalf of hourly ratedemployees as well as contract truckmen FULLERTON TRANSFER & STORAGE LIMITED, INC487competitors were paying their contract truckmen 50 per-cent of line haulage receipts while the Respondent waspaying 65 percent Before implementing the plan, Millshad reviewed the matter with Kollar, Huston, and Watson,as noted, and allegedly had also discussed it with Orecho-neg and Watson at their meeting at the End of the TunnelLounge, as described above He conceded that he had notgiven advance notice to Boano as he felt that the Respon-dent was under no obligation to bargain with respect to theaffected contract truckmen5Discussions and findingsBased upon my observation of the witnesses and theclearweight of the evidence, I find Mills' denial of theexistence of a long-standing and continuing collective-bar-gaining relationship between the Respondent and theUnion, as detailed above, to be frivolousIt is evident that at least until August 1975, the Respon-dent continued to recognize the Union as the representa-tive of its employees, both hourly rated and contract truck-men, and to bargain with the Union's successive businessrepresentatives, Eliser and Boano Further, although theparties did not execute any document that would constitutea formal adoption of the current Master Agreement, itmight be argued that the parties' course of conduct throughMay 29, 1975, constituted, in effect, an adoption of thatcontract In addition to having executed the 1970 agree-ment, which was on its face a contract supplement, until atleastApril 1975, the Respondent withheld dues from thecompensation of its hourly rated and percentage-paid em-ployees and forwarded them to the Union Business rec-ords showed that the Respondent made health and welfarecontributions to the relevant Fund on behalf of the per-centage-paid and hourly paid employees as specified in theMaster Agreement from July 1974, through January 1975,and that Mills, in November 1974, acknowledged hiscompany's obligations to the pension fund by entering intoawrittenarrangement for the liquidation of theRespondent's arrearages During the relevant period, griev-ances were processed with the Union and the Respondentcomplied with the Master Agreement by participating insecond step grievance proceedings before the local cartagecommittee twice in April 1975 Prior to May 1975, hourlyrated employees were paid at the rate specified in the Mas-terAgreement and employees received all fringe benefitsset forth in the Master Agreement Even after the strikebegan, the Respondent's representatives met with theUnion and negotiated, although unsuccessfully, in an ef-fort to reach a new agreementInMarquis Elevator Company, Inc,"where a collective-bargaining agreement was found to have been adopted, theBoard approved the following discussion by the Adminis-trative Law JudgeThe Board has held, in deciding whether an employ-er and a union have agreed upon a contract, that it isnot bound by the technical rules of contract lawLo-zano Enterprises vN L R B,327 F 2d 814 (C A 9,31 217 NLRB 461 (1975)1964) InJohnWiley & Sons v Livingston,376 U S543, 550 (1964), the Supreme Court held that a collec-tive-bargaining agreement is not governed by the samecommon law concepts which govern private contrac-tors, nor is it an ordinary agreement comparable toone for the purchase of goods and services CfOperat-ingEngineers vFlair Builders, Inc,406 US 487(1972)Here, as inManor Research, Inc,165 NLRB909 (1967), the continued utilization of the welfare,pension and educational funds, the use of the Unionfor the settlement of grievances, "demonstrate theexistence of a continuing relationship between the Re-spondent and the Union"Marquis contributed tothe trust funds established by that contract and paidthe wage scale established thereinIn the instant case, unlike the situation inMarquis Ele-vator, supra,Mills did not express an intention to workunder the industrywide agreement and, although possible,it is not clear that the Respondent herein had ever formallysigned a predecessor Master Agreement However, as theGeneral Counsel herein merely contends that a longstand-ing bargaining relationship exists between the Respondentand the Union, pursuant to which the Respondent is obli-gated to bargain but has not alleged or argued that theRespondent, by its conduct, had adopted and was boundby the Master Agreement, it is not necessary, in finding theexistence of a bargaining relationship, to determine wheth-er that contract, in fact, had been adoptedAccordingly, on the basis of the foregoing, noting, asfound above, that all employees in the bargaining unitherein except Sinn were members of the Union in goodstanding during all times material herein, I find, as allegedin the complaint, that during the relevant period the Unionhas been the representative for the purpose of collectivebargaining of the employees in the appropriate unit herein-above described and is now the exclusive representative ofall employees in said unit for such purpose 32I further find that the Respondent's actions in reducingrates of pay, terminating the grievance procedure and dis-continuing payments to the health and welfare and pensionfunds respectively, all constituted illegal unilateral changesin the terms and conditions of employment of the affectedemployees and constituted refusals to bargain in violationof Section 8(a)(5) and (1) of the Act 33As the Respondent's threats to close the plant for unlaw-ful reasons, alleged in the complaint, were made to unionofficials and had not occurred in the presence of employ-ees, no independent violation of Section 8(a)(1) of the Actis found in connection therewith32Johnson Electric Company Inc196 NLRB 637 642 enfd 472 F 2d 161(C A 6 1973)33N L R B v Benne Katz d/b/a Williamsburg Steel Products Co369U S 736 (1972),Marquis Elevator Company, Inc, supra Johnson ElectricCompany Inc supra ViewlexInc, 204 NLRB 1080 1082 (1973) Millsalleged references to the proposed pay reduction during his meeting withOrechoneg at the End of the Tunnel Lounge does not affect the unilateralnature of the action thereafter taken Even if Mills' version of the meetingwas to be credited and Orechoneg,arguendowas a union official withwhom such a matter could be negotiated, Mills merely gave notice of hisintent to reduce wages, rather than to bargain on the matterHuttig Sashand Door CompanyInc, 154 NLRB 811, enfd 377 F 2d 964 (C A 8 1967) 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDC The Unfair LaborPractice StrikeOn about May 29, 1975, certain of the Respondent'scontract truckmen/moving division and hourly rated driv-ers went on a strike which was still current at the time ofthe hearing The complaint alleges that the strike was pro-tected and the General Counsel contends that it had beencaused and prolonged by the Respondent's unfair laborpracticesBoano and Orechoneg testified credibly that Orechoneg,on Boano's instructions, had polled the members of theunit By the end of the first week in April 1975, Orechonegreported to Boano that the unit employees had informedhim of their desire to engage in a strike against the Respon-dent The issues that formed the basis for the strike, ac-cording to Boano and Orechoneg, were the Respondent'scontinuing delinquency in its payments to the health andwelfare 34 and pension fund and the Respondent's proposalto reduce the wages of contract truckmen from 65 to 50percent This proposal was made by the Respondent dur-ing a meeting in March or early April at which time it wasrejected by BoanoBoano credibly testified that on about May 5, immedi-ately upon receiving in the mail the Union's copy of thenotice that the Respondent had posted on May 2, an-nouncing that the contract truckmen's pay percentageswould be reduced and that the Respondent would no lon-ger make payments to the health and welfare and pensionfunds on behalf of the employees, he telephoned Mills toprotest the Company's actions In response to his admoni-tion that the Respondent could not undertake the pay re-ductions without first consulting the Union, Mills statedBoano did not own the Company and that he would do ashe saw fit Boano requested a meeting to discuss the mat-terMills replied that there was nothing to discuss Thatwas the way it was going to beOn about May 29, as the strike began, Boano repeated toOrechoneg the above reasons for the strike and informedhim that it had been sanctioned by the Union at the Inter-national, regional, and local levels In accordance with theforegoing,Ifindthat the strikewas caused byRespondent's failure and refusal to meet its obligations tothe health and welfare and pension funds 35 and by its ac-tion in unilaterally reducing the percentage amounts to bepaid contract truckmen I also find that a contributingcause of the strike was the Respondent's refusal to processgrievances after April 24,36 and that the strike thereafterwas prolonged by the discharges of striking employees, dis-cussed belowD The Discriminatory Discharge of the Striking Employeesand the Reinstatement Offer1The dischargesThe complaint alleges and the record reveals that shortlyafter the start of the strike, the Respondent terminated theemployment and/or the trucklease agreementsof employ-ees Clarence Booth, Warren Orechoneg, Rocco Moderalli,Howard Price,William Vincent, RobertWatson, JohnWagner," James Campbell, Raymond De Vinney, ClaytonOrechoneg, Daniel Piluga, and Dominic Moderalli 38The Respondent's letter, substantiallysimilar copies ofwhich were sent to the hourly rated employees,read asfollowsIt is mandatory that you be available for work andhandle deliveries under the (name of relevant custom-er) Contract with Fullerton Transfer tomorrow morn-ing at 8 a in The failure to report for work at Full-erton tomorrow, will necessitate your discharge andthehiringofa replacement driver, since this(Customer's name)Contract is vital to the economicfuture of the companyThe Respondent began to send copies of the lettersabove-quoted to its employees on June 2, 1975, and likeletterswere sent to Watson, Vincent, Price, and RoccoModeralli on June 3, and to Campbell and De Vinney onJune 5 At the same time, contract truckmen, includingDaniel Piluga and Clayton Orechoneg, receivednoticesfrom the Respondent that their leaseagreements were ter-minated, effectiveMay 30 and June 2, respectively Con-tract truckman Dominic Moderalli received a letter, datedJune 3, from Sales Manager Huston, which stated thatModeralli's refusal to make a specific delivery might resultin damages for which the Respondent would hold him per-sonally liableThereafter, the strike continuedMills testified that noreplacements had been hired for the striking employees inspite of his effortsOn July 14, 1975, ata meetingat the National LaborRelations Board's Regional Office in Cleveland, Ohio, at-tended,inter aba,by Mills, the Respondent's attorney,Richard PMcLaughlin,Boano,Orechoneg and theUnion's counsel, Anthony P Sgambati II, Sgambati in-formed the Respondent's representatives that the employ-ees were willing to go back to work unconditionally Mc-Laughlin replied that the offer would be taken underadvisement2 The reinstatement offer34 Employees had complained to union officials at the time that theiroutstanding hospitalization and health insurance claims had not been paidas the premiums had not been covered35 In the first week of May 1975, prior to the start of the strike, theUnion's negotiating committeemet in a restaurant to consider theRespondent's conduct with respect to health, welfare, and retirement bene-fits and the percentage cut in the contract truckmen's compensation Abouta week later, Boano and Orechoneg again met at the union hall and dis-cussed the same issues That was the last conference before the strike36 Boano and Orechoneg both described their unsuccessful efforts to dis-cuss grievances with MillsOn the following morning at or about 8 o'clock, Millsapproached a group of pickets, including Union StewardOrechoneg, Piluga, Rocco Moderalli, and Vincent while37 Although Wagner was alleged in the complaint as a discriminatee Ore-choneg testified that Wagner had resigned from the Respondent's employabout 2 months before the start of the strike Accordingly, no further con-sideration will be given to his status38 The complaint was amended at the hearing without objection to per-mit the addition of Dominic Moderalli, inadvertently omitted, as an allegeddiscriminatory dischargee FULLERTON TRANSFER & STORAGE LIMITED, INCthey were standing in front of the Respondent's facilityMills told Orechoneg in the presence of the others, that he(Orechoneg) had offered to go back to work and there waswork Before Orechoneg could reply, Boano walked up andhe referred Mills to him Orechoneg then saw Boano andMills walk up the street together, but did not hear theirconversationOrechoneg, thereafter, did not discuss thematter with Boano, assuming only that Boano had dealtwith the Mills' offer As noted, the employees did not goback to workTo show that Mills' offer of work was insincerelygrounded and incompetent on the ground that Mills alleg-edly had been intoxicated at the time, the General Counselcalled Daniel Piluga, a contract truckman, as a witness andrecalled Orechoneg and Boano 39Piluga testified that on the morning of July 15, at thepicket line, he overheard Mills ask Orechoneg what time hehad gotten in during the night before, telling Orechonegthat he (Mills) had just gotten in not too long before, at orabout 5 30 a in and that "they had tied one on " Hethen heard Mills ask, "Are you ready to go back to work9Ihave plenty of work" At that moment, Boano ap-proached and Orechoneg told Mills that he would have totalk to BoanoWhen Boano arrived, Mills put his armaround him and the two men walked away togetherPiluga testified that he had been a Youngstown policeofficer who, in that capacity, had arrested individuals forbeing intoxicatedHe gave a detailed description of Mills'appearance on the morning of July 15 to support his expe-rienced conclusion that Mills had been under the influenceof alcohol at the time Orechoneg, recalled as a witness,also described Mills' appearance in a like fashion 40Boano, too, testified that Mills displayed the symptomsof intoxication on the morning of July 15 as they walkedtogether away from the pickets, for which he had remon-strated with himMills testified that although he may have been out latethe night before, there was no basis for the characteriza-tions made as to his appearance on July 15 He had drivenhimself to work in good condition, freshly showered,shaved and neatly dressed and, in fact, had conducted anactive day's business on that dateMills recalled that he had spoken to Warren Orechonegand several other employees on the picket line at or about8 a in on the date in question Mills told Orechoneg thathe had been at the meeting on the day before and hadheard Mr Sgambati say the men would go back to workunconditionally He indicated the trucks in the yard, statedthat the Company has work and asked if he would pleaseget back to work At that moment, before Orechoneg couldanswer, Boano walked up Mills told Boano that he wasoffering work to the employees on the unconditional returnoffer made by Sgambati in his presence on the day beforeand asked if the men will now come back to work Millstestified that Boano had replied that the men will return to39 Boano, in his initial testimony, had not mentioned that the Respondenthad accepted the Union's unconditional offer to return to work and Orecho-neg although he described the offer had not referred to Mills condition atthe time40 On cross-examination, Orechoneg testified that he had not describedMills' appearance in his initial testimony because he had not been asked489work if he signed the contract, paid the pension, health andwelfare and settled the grievances At that point, Boano'sdemands trailed offAs noted, thereafter, in late July, the Respondent andUnion met to negotiate the terms of a strike agreement andwritten proposals were submitted to the Union About Au-gust 2, the employees voted to reject the proposed agree-ment and the strike, as noted, was still in progress at thetime of the hearingIdo not find it necessary to resolve the foregoing con-flict as to Mills' capacity to conduct his business affairswhen on the morning of July 15, according to the undisput-ed testimony, he verbally informed Boano and Orechoneg,the Union's principal representatives, that he was accept-ing the Union's unconditional offer to return to work,made the preceding day on behalf of the striking employ-eesEven if the Union did question the sincerity of Mills'offer, had it remained firm in its purpose, the Union couldonly have gained by accepting the offer and thereby endingany question in connection herewithRather, I credit Mills' testimony that when he informedBoano of his readiness to accept the Union's unconditionaloffer to return to work Boano then superimposed precondi-tions to the employees' return which, in fact, revoked theearlier offer In so concluding, it is noted that the testimo-ny concerning Mills' allegedly intoxicated condition, asnoted, was not presented spontaneously in the GeneralCounsel's case in chief, but only after Orechoneg, withoutcharacterizingMills' condition, had testified that the em-ployees were still on strike although Mills had accepted theUnion's unconditional offer to return to work Boano, inhis initial testimony, had described the events leading up tothe strike, but had not mentioned the offer of reinstatementat allEven more basic, however, is the implausibility oftheUnion's position that discharged employees who at-ready had been on strike for 1-1/2 months and were main-taining an unconditional offer to return to work, wouldrefuse such employment when offered under the circum-stances alleged herein3Discussions and findingsAs the strike that began on or about May 29 was previ-ously found to be an unfair labor practice strike, the Re-spondent violated Section 8(a)(1) and (3) of the Act when,during the first week of June 1975, it discharged the 11unfair labor practice strikers named in the complaint, asamended The strike having been caused and prolonged bythe Respondent's unfair labor practices, as noted by theSupreme Court inMastro Plastics,41"the striking employ-ees do not lose their status and are entitled to backpayeven if replacements for them have been made " The Re-spondent also was obligated to offer full and immediatereinstatement to the strikers, without prejudice to their se-niority and other rights and privileges, upon their havingapplied unconditionally to return to work 42 As found41Mastro Plastics Corp v N L R B,350 U S 270 (1956),Courtesy Volkswagen Inc,200 NLRB 84, 95 (1972),ITT Henze Valve Service,166 NLRB592 (1967), 170 NLRB 1320 (1968), enfd 435 F 2d 1308 (C A 5, 1971)42Mastro Plastics Corp, supra, N L R B v E T Dell, t/a Waycross Ma-chine Shop283 F 2d 733 741 (CA 5, 1960) 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, when the Union's July 14 unconditional offer toreturn to work was not accepted by the Respondent andthe Union was merely told on that occasion that its offerwould be taken "under advisement," this response did notfulfill the Respondent's obligations at the time under Sec-tion 8(a)(3) of the Act and constituted a refusal to rein-stateHaving found that the Union had made valid uncon-ditional application for reinstatement on behalf of all thediscrimmatees on July 14, at which time the Respondentrefused to reinstate them, I find that the Respondent's re-fusal on that date constituted additional violation of Sec-tion 8(a)(3) and (1) of the Act 43However, when on July 15, the Respondent, throughMills, informed the Union's representatives, Boano andOrechoneg, that he was accepting the unconditional offerto return to work and validly offered immediate reinstate-ment,44 the backpay liability for the discrimmatees wastolled 45Inasmuch as the 11 employees have remained on strikesince the offer was made, they still maintain their status asunfair labor practice strikers and are entitled to reinstate-ment upon application 46Therefore, for the reasons stated, I find that it has beenestablished by a preponderance of the evidence that asspecifiedherein, theRespondent has violated Section8(a)(1), (3), and (5) of the Act However, for the reasons setforth above, no independent violation of Section (a)(1) oftheAct has been found in connection with theRespondent's alleged threat to close the plantIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofCONCLUSIONS OF LAWtruckmen/moving division and the dispatcher, but exclud-ing all contract truckmen/steel and freight division, pack-ers, temporary and seasonal employees, all office clericalemployees, professional employees, guards and supervisorsas defined in the National Labor Relations Act, as amend-ed, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act4 Prior to and since October 1974, and at all times ma-terialherein, the Respondent has recognized and bar-gained with the Union as the exclusive collective-bargain-ing representative of the employees in the appropriate unitdescribed above5Prior to and since October 1974, and at all times ma-terial herein, the Union has been the exclusive bargainingrepresentative of all employees in the appropriate unit de-scribed above for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act6By unilaterally and without prior notice or good faithnegotiation with the Union, changing the compensationrates to be paid employees in the above-described appro-priate unit, discontinuing health and welfare and pensioncontribution payments on behalf of unit employees and bydiscontinuing the processing of grievances under the estab-lished grievance procedure, and by all of the foregoingconduct, the Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(5) and (1) of the Act7By discharging unfair labor practice strikers ClarenceBooth,Warren Orechoneg, Rocco Moderalli, HowardPrice,William Vincent, Robert Watson, James Campbell,Raymond De Vinney, Clayton Orechoneg, Daniel Piluga,and Dominic Moderalli and by thereafter refusing to rein-state such strikers from on or about July 14, 1975, whenproper application for their reinstatement was made, untilJuly 15, 1975, when the application was accepted, the Re-spondent has discriminated in regard to the hire, tenure,and other terms and conditions of employment of its em-ployees, thereby discouraging membership in the Union, inviolation of Section 8(a)(3) and (1) of the Act8The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act9The strike which began on or about May 29, 1975,having been caused and prolonged by the Respondent'sunfair labor practices, is an unfair labor practice strike1The Respondent, Fullerton Transfer & Storage Limit-ed, Inc, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2The Union, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Lo-cal 377, is a labor organization within the meaning of Sec-tion 2(5) of the Act3All hourly-rated paid and percentage-paid truckdriv-ers employed by the Respondent at its facility at Midlothi-an Boulevard, Youngstown, Ohio, including all contract43Courtesy Volkswagen Inc supra44 TrinityValleyIron and Steel Company, a Divisionof C C Griffin Manufacturing Company Inc158 NLRB 890, 893-894 (1966)45Courtesy Volkswagen Inc, supra,Southwestern Pipe Inc179 NLRB364, modified 444 F 2d 340(C A 5, 1971)46 Courtesy Volkswagen Inc supra,National Business Forms189 NLRB964 (1971)THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the ActThe Respondent will be required, upon request, to recog-nize and bargain collectively in good faith with the Unionas the exclusive representative of the employees in theaforementioned unit, to revoke its unilateral changes withrespect to pay rates, cessation of health and welfare andpension fund contributions and termination of the estab-lished grievance, and to make whole its employees for anyloss of earnings or other benefits they may have suffered asa result of the Respondent's unlawful refusal to bargainAs the strike herein has been found to be an unfair labor FULLERTON TRANSFER & STORAGE LIMITED, INCpractice strike and as the Respondent, on July 14, 1975,discriminatorily refused to immediately reinstate strikersClarence Booth,Warren Orechoneg, Rocco Moderalli,Howard Price,William Vincent, Robert Watson, JamesCampbell,Raymond De Vinney, Clayton Orechoneg,Daniel Piluga, and Dominic Moderalli, all of whom earlierhad been unlawfully discharged, it is recommended thatthe Respondent be required to make them whole for anyloss of earnings and other benefits they may have sufferedas a result of the Respondent's refusal to reinstate themfrom July 14 to July 15, 1975, when the Respondent of-fered reinstatementAs to the above-named employeeswho declined the Respondent's July 15 offer of reinstate-ment but who have remained on strike and occupy thestatus of unfair labor practice strikers, the Respondentshall be ordered to offer them, upon application, immedi-ate and full reinstatement to their former positions, or, ifthose positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, dismissing, if necessary, any replace-ments The Respondent also will make them whole for anylossofpay they may have suffered by reason ofRespondent's refusal, if any, to reinstate them upon theirapplicationsBackpay shall be computed in accordancewith the formula prescribed by the Board in FW Wool-worth Company,90 NLRB 289 (1950), together with 6 per-cent interest per annum, to be computed in accordancewithIsis Plumbing & Heating Co,138 NLRB 716 (1962)Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER 47Fullerton Transfer & Storage Limited, Inc, Youngs-town, Ohio, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Failing or refusing, upon request, to bargain collec-tively with the aforesaid labor organization as the exclusivecollective-bargaining representative of our employees inthe unit represented by International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local 377 The appropriate unit isAll hourly-paid and percentage-paid truckdriversemployed by the Respondent at its facility on Midlo-thianBoulevard,Youngstown, Ohio, including allcontract truckmen/moving division and the dispatch-er,but excluding all contract truckmen/steel andfreight divisions, packers, temporary and seasonal em-ployees, all clerical employees, professional employ-ees, guards and supervisors, as defined in the Act(b)Unilaterally, without prior notice to or negotiationwith the Union, changing pay rates affecting employees inthe bargaining unit47 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes491(c)Unilaterally,without prior notice to or negotiationwith the Union, discontinuing its payments to the pension,health and welfare funds on behalf of our employees in thebargaining unit(d)Unilaterally, without prior notice to or negotiationwith the Union, failing and refusing to continue to processgrievances filed by employees in the unit in accordancewith the established grievance procedure(e) In any like or related manner, interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representativesof their own choosing, or to engage in other concerted ac-tivities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activities2Take the following affirmative action, which isdeemed necessary to effectuate the purposes of the Act(a)Recognize and, upon request, bargain collectivelywith the Union as the exclusive representative of all em-ployees in the appropriate unit described above with re-gard to rates of pay, hours of employment, and other termsand conditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment(b)Revoke and cease to give effect to the changes in theterms and conditions of employment it unilaterally institut-ed, as set forth above, except in such particulars as theUnion may request that a specific change not be revoked(c)Make whole the employees in the appropriate unitwho were adversely affected by Respondent's failure topay for their health and welfare contributions, as providedin the past, by granting them all interest, emoluments,rights, and privileges in such plan which would have ac-crued to them but for Respondent's unlawful conductfound herein, and further, henceforth make such healthand welfare payments until such time as Respondent nego-tiates in good faith with the Union either to an agreementor to an impasse 48(d)Make whole all its employees for any loss of earn-ings and other benefits that they may have suffered as aresult of the Respondent's unlawful refusal to bargain(e)Make whole its striking employees, Clarence Booth,Warren Orechoneg, Rocco Moderalli, Howard Price, Wil-liam Vincent, Robert Watson, James Campbell, RaymondDe Vinney, Clayton Orechoneg, Daniel Piluga, and Dom-inicModeralli, for any loss of earnings and other benefitsthey may have suffered as a result of its failure and refusalto reinstate them from July 14, 1975, when unconditionalreinstatement was requested, until July 15, 1975, when re-instatement was offered, and, upon application, grant theabove-named employees full and unconditional reinstate-ment to their former positions, or, if those positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,dismissing, if necessary, any replacements hired(f)Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copying,48 SeeImpressions,Inc221 NLRB 389 (1975) 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDall payroll records, social security payment records, time-cards, personnel records and reports, and all other recordsnecessary to analyze the amount of backpay and healthand welfare and pension payments due under the terms ofthisOrder(g) Post at its various facilities in Youngstown, Ohio,copies of the attached notice marked "Appendix " 49 Cop-ies of said notice on forms provided by the Regional Direc-tor for Region 8, after being duly signed by theRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, or cov-ered by any other material(h)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithIT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically foundhereinav In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were represented bytheir attorneys and presented evidence, it has been foundthat we have violated the National Labor Relations Act incertain respectsTo correct and remedy these violations,we have been directed to take certain actions and to postthis noticeWE WILL NOT refuse to bargain collectively with In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 377, asthe exclusive collective-bargaining representative ofour employees in the appropriate bargaining unit de-scribed herein, which they represent The appropriateunit isAll hourly-paid and percentage-paid truck driversemployed by the Respondent at its facility on Mid-lothian Boulevard, Youngstown, Ohio, including allcontract truckmen/moving division and the dis-patcher, but excluding all contract truckmen/steeland freight divisions, packers, temporary and sea-sonal employees, all office clerical employees, pro-fessional employees, guards and supervisors, as de-fined in the ActWE WILL NOT unilaterally and without prior notice toor negotiation with the above-named Union, changepay rates affecting employees in the said bargainingunitWE WILL NOT unilaterally and without prior notice toand negotiation with the above-named Union, discon-tinue our payments to pension, health and welfarefunds on behalf of our employees in the bargainingunitWE WILL NOT unilaterally and without prior notice toor negotiation with the Union, refuse to continue toprocess grievances filed by employees in the bargain-ing unit in accordance with the established grievancesprocedureWE WILL recognize and, upon request, bargain col-lectively with the above-named Union as the exclusiverepresentative of all employees in the appropriate unitdescribed above with regard to rates of pay, hours ofemployment and other terms and conditions of em-ployment and, if an understanding is reached, embodysuch understanding in a signed agreementWE WILL revoke and cease to give effect to thechanges in the terms and conditions of employmentwe unilaterally instituted, as set forth above, except insuch particulars as the Union may request that a spe-cific change not be revokedWE WILL make whole the employees in the appropri-ate unit who were adversely affected by our failure topay for their health and welfare contributions, as pro-vided in the past, by granting them all interest, emolu-ments, rights, and privileges in such plan which wouldhave accrued to them but for our unlawful conductand, further, WE WILL henceforth make such health andwelfare payments until such time as we negotiate ingood faith with the Union either to an agreement or toan impasseWE WILL make whole Clarence Booth, Warren Ore-choneg, Rocco Moderalli, Howard Price, William Vin-cent, Robert Watson, James Campbell, Raymond DeVinney, Clayton Orechoneg, Daniel Piluga, and Dom-inicModeralli with interest, for any loss of pay theymay have suffered as a result of our temporary refusalto reinstate them on July 14, 1975, until reinstatementwas offered on July 15, 1975WE WILL, upon application, grant the above-namedemployees full and unconditional reinstatement totheir former positions, or, if those jobs no longer exist,to substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, with-out regard to any replacements who may have beenhiredWE WILL NOT discourage membership in the above-named Union, or any other labor organization by dis-charging any of our employees or by discharging orrefusing to reinstate any of our employees who join alawful strike and who are entitled to reinstatement af-ter they have made proper application, or by otherwisediscriminating against any employees in regard tohire, tenure of employment, or any term or conditionof their employment FULLERTON TRANSFER & STORAGE LIMITED, INC493WE WILL NOT in any other manner interfere with,concerted activities for the purpose of collective-bar-restrain, or coerce our employees in the exercise ofgaining or other mutual aid or protection, or to refraintheir right to self-organization, to form, join, or assistfrom any or all such activitiesany labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inFULLERTON TRANSFER & STORAGE LIMITED, INC